Case 1:20-cr-00179-DLC Document 377 Filed 08/19/21 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

¥.

SUNDAY OKORO

 

Consent
Order of Restitution

Docket No. 20 Cr. 179 (DLC)

Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of New York, Jun Xiang and Kevin B. Mead,

Assistant United States Attorneys, of counsel; the presentence report; the Defendant’s conviction

on Count One of the above Indictment; and all other proceedings in this case, it is hereby

ORDERED that:

1. Amount of Restitution

SUNDAY OKORO, the Defendant, shall pay restitution in the total amount of $359,140,

pursuant to 18 U.S.C. § 3663, to the victims of the offense charged in Count One. The names,

addresses, and specific amounts owed to each victim are set forth in the Schedule of Victims,

attached hereto as Schedule A. Upon advice by the United States Attorney’s Office of a change

of address of a victim, the Clerk of the Court is authorized to send payments to the new address

without further order of this Court.

A. Joint and Several Liability

Restitution is joint and several with the following defendant(s) in 20 Cr. 179 (DLC);

 

Victim

Codefendants Jointly and Severally Liable

 

The United Nations High Commissioner for

Prince Uko, Ikechukwu Elendu

 

 

 

 

Refugees
Two Offshore Marine Britt Jackson
Halla Patent and Law Firm Tkechukwu Elendu

 

2020.01.09

 

 
Case 1:20-cr-00179-DLC Document 377 Filed 08/19/21 Page 2 of 6

B. Apportionment Among Victims

Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United
States is paid. Restitution shall be paid to the victim(s) identified in the Schedule of Victims,
attached hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed
proportionally to each victim based upon the amount of loss for each victim, as set forth more fully
in Schedule A.

2. Schedule of Payments

Pursuant to 18 U.S.C. § 3664(£)(2), in consideration of the financial resources and other
assets of the Defendant, including whether any of these assets are jointly controlled; projected
earnings and other income of the Defendant; and any financial obligations of the Defendant;
including obligations to dependents, the Defendant shall pay restitution in the manner and
according to the schedule that follows: In the interest of justice, restitution shall.be payable in
installments pursuant to 18 U.S.C. § 3572(d)(1) and (2).

While serving the term of imprisonment, the Defendant shall make installment payments
toward his restitution obligation, and may do soe through the Bureau of Prisons’ (BOP) Inmate
Financial Responsibility Plan (IFRP). Pursuant to BOP policy, the BOP may establish a payment
plan by evaluating the Defendant’s six-month deposit history and subtracting an amount
determined by the BOP to be used to maintain contact with family and friends. The remaining
balance may be used to determine a repayment schedule. BOP staff shall help the Defendant
develop a financial plan and shall monitor the inmate’s progress in meeting his restitution
obligation.

Any unpaid amount remaining upon release from prison will be paid in installments of in

an amount equal to 10 percent of the Defendant’s gross income on the 30th of each month.

 
Case 1:20-cr-00179-DLC Document 377 Filed 08/19/21 Page 3 of 6

If the Defendant defaults on the payment schedule set forth above, the Government may

pursue other remedies to enforce the judgment.

3. Payment Instructions

The Defendant shall make restitution payments by certified check, bank check, money
order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the
“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl
Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The
Defendant shail write his/her name and the docket number of this case on each check or money
order. Credit card payments must be made in person at the Clerk’s Office, Any cash payments
shall be hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For
payments by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

4. Additional Provisions

The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation
Office (during any period of probation or supervised release), and the United States Attorney’s
Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation
Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material
change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution
in accordance with 18 U.S.C. § 3664(k). Ifthe Defendant discloses, or the Government otherwise
learns of, additional assets not known to the Government at the time of the execution of this order,
the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

 
Case 1:20-cr-00179-DLC Document 377 Filed 08/19/21 Page 4 of 6

5. Restitution Liability

The Defendant’s liability to pay restitution shail terminate on the date that is the later of 20
years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as
provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the
event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid
balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.

6. Sealing

Consistent with 18 AT.S.C
Procedure 49,1, to protéct the privacy i

 

 
Case 1:20-cr-00179-DLC Document 377 Filed 08/19/21 Page 5 of 6

d the Probation Department, as nat he st o a the
a

by the Governinent, the rae
enforcethis Order, without order of this Court: “ L

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attomey for the
Southern District of New York

By: /s/ Jun Xiang 8/10/2021
Jun Xiang and Kevin B, Mead DATE
One Saint Andrew’s Plaza

New York, NY 10007

Tel.:.(212) 637-2289 /-2211

 

 

 

Oe me a : plu [x

 
   

 

DATE
Telemachus Kasulis, Esq. - DATE
‘SOORDERED: , | | |
— Luce — fit /a
HONORABLE DENISE L. COTE DATE *.
UNITED STATES DISTRICT JUDGE .

 
Case 1:20-cr-00179-DLC Document 377 Filed 08/19/21 Page 6 of 6

Schedule A

 

 
 

 

     

The United Nations High Office of Legal Affairs
Commissioner for Refugees Director of General Legal Division
Jay W. Pozenel

405 East 42" Street

New York, New York 10017

 

Two Offshore Marine Two Offshore Marine ~ + $151,140
Attn: Paul Monnin, Esq.
Alston & Bird LLP

One Atlantic Center

1201 West Peachtree Street
Suite 4900

Atlanta, GA 30309-3424

 

Halla Patent and Law Firm Halla Patent and Law Firm $3,000
9% Floor, KAMCO Yangjue Tower
949-3 Dogok-dong

Gangnam-gu, Seoul, Korea 135-
270

 

 

Suvet Commodities Suvet Commodities $200,000
Attn: David Neufeld, Esq.
Flaster Greenberg, P.C.
Commerce Center

1810 Chapel Avenue West
Cherry Hill, NJ 08002

 

 

 

 

 
